Citation Nr: 9915847	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1975 
to January 1976 and on active duty in the Navy from April 
1977 to August 1977.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO denied the veteran's 
request to reopen his claim of service connection for a 
nervous condition. 


FINDINGS OF FACT

1. Service connection for a nervous condition was denied by 
means of a rating decision in September 1994.  The veteran 
was notified of this decision, and of appellate rights and 
procedures, but did not appeal.

2. The statements of the veteran and his wife submitted 
subsequent to September 1994 are not new with regard to the 
veteran's claim for service connection for a nervous 
condition.

3.  The medical treatment reports submitted subsequent to 
September 1994 are new; however, they are not material with 
regard to the veteran's claim for service connection for a 
nervous condition. 


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision, wherein service 
connection for a nervous condition was denied, is final.  
38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the RO's September 
1994 rating decision does not serve to reopen the veteran's 
claim for service connection for a nervous condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is 

necessary.  First, it must first be determined if new and 
material evidence has been submitted under 38 U.S.C.A. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the claim is reopened; it must then be determined 
if the claim is well grounded based upon all the evidence of 
record, both old and new.  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim. See also Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).

Service condition for a nervous condition was originally 
denied by the Jackson, Mississippi, RO by means of a rating 
decision rendered in June 1976. At that time, the RO 
considered the evidence of record, which included service 
medical records.  The RO noted that the veteran indicated on 
a May 1975 report of medical history that a nervous condition 
existed prior to service.  Further, the veteran acknowledged 
on the report that he had frequent trouble sleeping and 
depression or excessive worry prior to service.  The RO found 
that his nervous condition existed prior to service and 
therefore denied service connection.  In December 1976, the 
veteran sought to reopen his claim.  The RO denied to reopen 
the claim in March 1977.  In April 1977, the veteran enlisted 
in the Navy.  In his enlistment examination, he failed to 
mention his prior treatment for his nervous condition.  The 
veteran received an administrative discharge from the Navy, 
due to unsuitability for Navy life.  

In February 1994 and March 1994, the veteran submitted new 
evidence, consisting of service medical records and records 
of treatment from a private medical facility for conditions 
unrelated to his nervous condition.  Most recently, in 
September 1994, the RO notified him that it would not reopen 
the case.  There is no evidence in the claims folder that the 
veteran perfected a timely appeal of this decision.  
Therefore, the rating decision of September 1994 became 
final.  38 C.F.R. § 3.104 (1998).

The evidence received subsequent to September 1994 consists 
of statements from the veteran and his wife, dated in March 
1997, and treatment reports from a private medical facility 
dated from February 1996 to October 1996.  The statements of 
the 

veteran and his wife do not present new evidence.  These 
statements describe his current and past mental condition, 
but they do not supply any new evidence relating to the onset 
of the veteran's nervous condition.  The Board notes these 
contentions, to the effect that the veteran currently has a 
nervous condition.  While the veteran and his wife are 
competent to present evidence regarding any symptoms the 
veteran has, or has had, they have not shown that they have 
the requisite medical training and expertise necessary to 
proffer clinical findings; that is, their testimony as to the 
etiology of any nervous condition that may currently be 
manifested is of no probative value, and does not serve to 
reopen his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski 2 Vet. App. 492, 495 
(1992).

While the statements are not new, the treatment records are 
new, in that present information that had not previously been 
known.  However, they are not material.  The reason for the 
RO's denial of the claim for service connection of a nervous 
condition is that the condition existed prior to service.  
There is no evidence in the newly submitted medical treatment 
reports that demonstrate that his nervous condition either 
occurred during service or was aggravated by service.  See 
38 U.S.C.A. § 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.305, § 3.307 (1998).  The treatment reports are 
cumulative of prior evidence in the claims folder in that 
they address the status of his current nervous condition 
rather than address the reason for the RO's denial, namely, 
whether the condition existed prior to service.  Therefore, 
the Board is of the opinion that these treatment records are 
new but not material and therefore do not serve to reopen the 
veteran's claim.

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the September 1994 
rating decision is not of such a nature to be deemed "so 
significant that it must be considered in order to fairly 
decide the merits of the [veteran's] claim" for service 
connection for a nervous condition.  38 C.F.R. § 3.156(a) 
(1998).  The statements by the veteran and his wife are not 
new and the medical treatment reports, while new, are not 
material.  The Board 

accordingly must conclude that the veteran's claim for 
service connection has not been reopened.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a nervous condition, and the 
benefits sought on appeal remain denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

